RECOMMENDED FOR FULL-TEXT PUBLICATION
                            Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                    File Name: 14a0019p.06

                   UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                  _________________


                                                        X
                                                         -
 KAREN MCCLAIN,
                                                         -
                               Plaintiff-Appellant,
                                                         -
                                                         -
                                                              No. 13-5395
              v.
                                                         ,
                                                          >
                                                         -
                                                         -
 EATON CORPORATION DISABILITY PLAN;
                                                         -
 EATON CORPORATION HEALTH AND
                                                         -
 WELFARE ADMINISTRATIVE COMMITTEE,
                    Defendants-Appellees.               N

                       Appeal from the United States District Court
                   for the Eastern District of Tennessee at Chattanooga.
                   No. 1:11-cv-00140—Curtis L. Collier, District Judge.
                          Decided and Filed: January 24, 2014
     Before: BOGGS and SUTTON, Circuit Judges; CLELAND, District Judge.*



                                    _________________
                                          COUNSEL
ON BRIEF: Robert Scott Wilson, ERIC BUCHANAN & ASSOCIATGES, PLLC,
Chattanooga, Tennessee, for Appellant. Maynard A. Buck, Patrick O. Peters,
BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP, Cleveland, Ohio, for
Appellee.
                                    _________________

                                          OPINION
                                    _________________

        CLELAND, District Judge. In this case for disability benefits brought under the
Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001 et seq., we are
called upon to determine whether “some” constitutes “any.” Even more precisely, we


        *
        The Honorable Robert H. Cleland, United States District Judge for the Eastern District of
Michigan, sitting by designation.


                                               1
No. 13-5395        McClain v. Eaton Corp. Disability Plan, et al.                  Page 2


are called upon to determine whether it is rational to conclude that “some” constitutes
“any.” The relevant long-term disability plan provided that Plaintiff was disabled if she
was “totally and continuously unable to engage in any occupation or perform any work
for compensation or profit.” (Emphasis added.) Defendants denied her claim for
disability benefits because her treating physician opined she could work part-time, and
a market study identified various part-time positions in the area for which she was
qualified. Defendants thus took the position that Plaintiff was not totally disabled from
doing any work because she could do some work. Our review is limited to determining
whether this determination is arbitrary and capricious. The district court found that it
is not. We agree, and AFFIRM.

                                 I. BACKGROUND

       In connection with her employment as an assembler with Eaton Corporation,
Plaintiff-Appellant Karen McClain obtained long-term disability insurance through the
Eaton Corporation Disability Plan (the “Plan”). The Plan offered several levels of
coverage, and Plaintiff purchased the highest level, which was “designed to replace
. . . 70 percent of [her] monthly base pay.” (R. 13, AR Pg. 00033.) Plaintiff ceased
working in January 2008, due to a back injury she suffered on the job in June 2007. She
received disability benefits during the first 24 months under the First Tier of the Plan’s
coverage, which defined disability as being “totally and continuously unable to perform
the essential duties of your regular position with the Company, or the duties of any
suitable alternative position with the Company.” After 24 months, however, the Plan
switched from an “own occupation” standard to an “any occupation” standard, providing
Second Tier coverage if “you are totally and continuously unable to engage in any
occupation or perform any work for compensation or profit for which you are, or may
become, reasonably well fit by reason of education, training or experience--at Eaton or
elsewhere.” (R. 13, AR Pg. 00033.)

       As eligibility changed from an “own occupation” definition of disability, the
Claims Administrator sought updated medical information from Plaintiff to determine
eligibility for coverage under an “any occupation” definition of disability. Plaintiff
No. 13-5395           McClain v. Eaton Corp. Disability Plan, et al.                Page 3


submitted medical records from Dr. Peter Boehm, a neurosurgeon who provided medical
care to her from July 7, 2007 through June 30, 2009. Dr. Boehm found that she
originally suffered from a compression fracture of the lumbar vertebra at L1, but that
imaging also showed degenerative disc disease and osteoarthritis at L4-5 and L5-S1. (R.
13, AR Pg. 00124-25.) On January 2, 2009, Dr. Boehm noted in his records that
Plaintiff’s place of employment was requesting information on her returning to work, but
that until she received a follow-up MRI and possibly additional steroid injections, he was
“not willing to deal with her work status other than to continue her on light duty status.”
(R. 13, AR Pg. 000141.) In June 2009, Dr. Boehm transferred Plaintiff’s care to a pain
management physician, Dr. Neal Frauwirth, who then became Plaintiff’s primary
treating physician.

        Dr. Frauwirth submitted medical information to the Claims Administrator,
indicating that Plaintiff could work part time at a sedentary position with frequent rest,
but that she had no ability to work full time. (R. 13, AR Pg. 00224.) His attending
physician report listed her various restrictions, relating to lifting, moving, walking,
bending, etc. For purposes of this appeal, however, the salient point is that Dr. Frauwirth
limited Plaintiff to a part-time schedule, with certain restrictions.

        Thereafter, a Transferable Skills Assessment (“TSA”) was performed, which
identified several positions accommodating Plaintiff’s restrictions and capabilities, and
which noted their hourly wage. The TSA listed telephone switchboard operator
($11.46/hour), information clerk ($11.46/hour), receptionist ($11.46/hour), telephone
solicitor ($11.06/hour), and surveillance system monitor ($12.01/hour). (R. 13, AR Pg.
00284-85.) A Labor Market Survey (“LMS”) located four positions locally, paying
between $7.25 and $10.00 per hour, that both allowed for part-time work and met
Plaintiff’s physical restrictions.

        On March 15, 2010, the Claims Administrator notified Plaintiff that she was not
totally disabled as defined by the Plan, effective March 31, 2010. (R. 13, AR Pg. 00073-
75.) The denial specifically references Dr. Frauwirth’s restrictions, identifies possible
No. 13-5395         McClain v. Eaton Corp. Disability Plan, et al.                   Page 4


employment for Plaintiff as listed in the TSA and LMS, and states that, consequently,
Plaintiff does not meet the definition of total disability under the Plan.

        Plaintiff pursued her administrative appeals of this decision. During the first
appeal, she obtained a file review by a non-examining orthopedic surgeon, Dr. Steven
Lehmer. Dr. Lehmer reviewed the file and spoke with Dr. Frauwirth. Dr. Lehmer’s
notes of the conversation indicate that Dr. Frauwirth repeated Plaintiff’s restrictions, and
also stated that Plaintiff could return to work in a sedentary position. (R. 13, AR Pg.
00230.) There is no mention in Dr. Lehmer’s notes of the conversation that Dr.
Frauwirth limited the position to part-time work. His notes do state that Dr. Frauwirth
last saw Plaintiff on February 10, 2010, and that, at that time, she reported experiencing
pain at a level 3 out of 10. The notes also indicate that Plaintiff had become upset with
Dr. Frauwirth regarding the restrictions, that she told him she had lost her disability
benefits, and that she did not return to see him after that meeting. (Id.) Based on his
review of the file and his conversation with Dr. Frauwirth, Dr. Lehmer concluded that
Plaintiff was not disabled from “any occupation” because she could work in a sedentary
position with certain restrictions. Dr. Lehmer did not note any requirement that she
work only part time. On June 24, 2010, her first-level appeal was denied, based on her
failure to meet the definition of disabled. (R. 13, AR Pg. 00083-86.) The denial details
the medical records reviewed, Dr. Lehmer’s conversation with Dr. Frauwirth, and the
TSA jobs identified as suitable for Plaintiff’s restrictions. Nowhere in the denial does
it indicate that Plaintiff can perform only part-time work.

        Plaintiff appealed to the next level, and the Claims Administrator reviewed
additional medical records, including further documentation from Dr. Boehm. In his
records, Dr. Boehm details that he saw Plaintiff again on July 2, 2010 and August 23,
2010. The July 2, 2010, report states:

        Plan: Recommend at this point Lortab 5/325 mg #30 with a refill and
        Flexeril 10 mg 3 times a day for 7 days #21. We will arrange a scan and
        I will see her back at that point. She advises that the physician that she
        was seeing in Cleveland advised that she could return to work in some
        capacity. Reviewing my records and I also indicated she could return to
        work with a limited lifting capacity.             I will make further
No. 13-5395        McClain v. Eaton Corp. Disability Plan, et al.                   Page 5


       recommendations regarding treatment when I see her films back at the
       time of her scan.

(R. 13, AR Pg. 00233.)

       The Plan Administrator arranged for a neurological surgeon and an orthopedic
surgeon from an independent medical review organization to review Plaintiff’s claim
file. Both doctors found that Plaintiff was not disabled under the terms of the Plan. The
neurological surgeon submitted a report stating that Plaintiff was capable of returning
to work with various restrictions, and that Plaintiff was capable of working in a
sedentary position. (R. 13, AR Pg. 00244-48.) Additionally, the neurological surgeon
found that Dr. Frauwirth’s restriction of a fifteen-minute rest period every hour was not
medically necessary, particularly for a sedentary position, and thus he deleted that
restriction. (R. 13, AR Pg. 00247.) The orthopedic surgeon also reviewed the claim file
and concluded that Plaintiff was “able to return to full duty work without limitations.
Further treatment or diagnostic testing is neither reasonable nor appropriate.” (R. 13,
AR Pg. 00253.) After detailing all the objective medical evidence reviewed, the
orthopedic surgeon further stated, “The claimant could perform any occupation certainly
with these restrictions from 04/01/2010 to present. The claimant should actually be able
to return to work full duty without limitations at this point, as the multiple examinations
performed and the imaging studies do not support further limitations or restrictions as
noted.” (R. 13, AR Pg. 00254.)

       The Plan Administrator reviewed Plaintiff’s entire file, including all her treating
physician’s records as well as the independent medical reviews by the orthopedic and
neurological surgeons. After reviewing the entire claim file, on December 21, 2010, the
Plan Administrator determined that Plaintiff was not disabled from any occupation, and
denied her final appeal. (R. 13, AR Pg. 00052-54.) The final determination does not
mention any restriction that Plaintiff work only part time.

       Plaintiff timely sought review of the Administrator’s denial in federal court. The
district court granted judgment to Defendants, and Plaintiff timely appealed.
No. 13-5395        McClain v. Eaton Corp. Disability Plan, et al.                   Page 6


                            II. STANDARD OF REVIEW

       Denials of benefits challenged under 29 U.S.C.§ 1132(a)(1)(B) are reviewed de
novo “unless the benefit plan gives the administrator or fiduciary discretionary authority
to determine eligibility for benefits or to construe the terms of the plan.” Firestone Tire
& Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989); Marks v. Newcourt Credit Group,
Inc., 342 F.3d 444, 456-57 (6th Cir. 2003). “If a plan affords such discretion to an
administrator or fiduciary, we review the denial of benefits only to determine if it was
‘arbitrary and capricious.’” Marks, 342 F.3d at 456 (citing Miller v. Metro. Life Ins. Co.,
925 F.2d 979, 983 (6th Cir. 1991)). Here, the parties agree that the plan affords the
administrator discretion, and thus the arbitrary and capricious standard applies.

       When reviewing a denial of benefits under ERISA, a court may consider only the
evidence available to the administrator at the time the final decision was made. Wilkins
v. Baptist Healthcare Sys., Inc., 150 F.3d 609, 618 (6th Cir. 1998) (citing Rowan v.
Unum Life Ins. Co., 119 F.3d 433, 437 (6th Cir. 1997)). This limitation applies to both
an arbitrary and capricious and a de novo standard of review. Miller, 925 F.2d at 986
(citations omitted).

       Under the arbitrary-and-capricious standard, the determination of an
administrator will be upheld if it is “rational in light of the plan’s provisions.” Marks,
342 F.3d at 457 (quoting Borda v. Hardy, Lewis, Pollard & Page, P.C., 138 F.3d 1062,
1066 (6th Cir. 1998)).

       Finally, on appeal, we review de novo the district court’s finding that the
administrator’s denial was not arbitrary and capricious. Killian v. Healthsource
Provident Administrators, Inc., 152 F.3d 514, 520 (6th Cir. 1998) (citing Miller, 925
F.2d at 986).

                                    III. ANALYSIS

       Fifteen years ago, the Seventh Circuit correctly stated that review under the
arbitrary and capricious “standard is extremely deferential and has been described as the
least demanding form of judicial review.” Cozzie v. Metropolitan Life Ins. Co., 140 F.3d
No. 13-5395        McClain v. Eaton Corp. Disability Plan, et al.                   Page 7


1104, 1107-08 (7th Cir. 1998) (citing Trombetta v. Cragin Fed. Bank for Sav. Employee
Stock Ownership Plan, 102 F.3d 1435, 1438 (7th Cir. 1996)). This is true, and the “least
demanding form of judicial review” should not be exacting to apply. But, in Cozzie,
after explaining the “extreme deference” due to the administrator, the Seventh Circuit
continued to state that the standard “is not, however, without some teeth,” and cited an
earlier Seventh Circuit case for the proposition that the court should not merely “rubber
stamp” plan administrator decisions that run contrary to the plain meaning of a disability
plan. Id. at 1108 (citing Swaback v. American Info. Techs. Corp., 103 F.3d 535, 540 (7th
Cir. 1996)). This language—memorable as it is, and certainly appropriate in some
cases—seems to have become the cri de guerre of ERISA plaintiffs nearly every time
the arbitrary and capricious standard is at hand. In recent years, the standard is seldom
recited in this circuit without the invocation of teeth and rubber stamps. (See, e.g.,
Appellant’s Br. at 4.) These cautionary metaphors, at times, may have even eclipsed the
meaning of the standard and rendered arbitrary and capricious review nearly
indistinguishable from the competing, and more demanding, de novo review standard.
But, even the Seventh Circuit, in the case which crafted the language, concluded its
opinion by upholding the administrator’s decision, “[g]iven the extremely deferential
standard of review that must govern our adjudication,” and finding that it could not be
determined that the administrator “reached an unreasonable result on the facts of this
particular case.” Cozzie, 140 F.3d at 1111.

        In other words, though the standard is not without some teeth, it is not all teeth.
An “extremely deferential review,” to be true to its purpose, must actually honor an
“extreme” level of “deference” to the administrative decision. “A decision reviewed
according to the arbitrary and capricious standard must be upheld if it results from a
deliberate principled reasoning process’ and is supported by ‘substantial evidence.’”
Schwalm v. Guardian Life Ins. Co. of America, 626 F.3d 299, 308 (6th Cir. 2010)
(quoting Baker v. United Mine Workers of Am. Health & Ret. Funds, 929 F.2d 1140,
1144 (6th Cir. 1991)). “When it is possible to offer a reasoned explanation, based on the
evidence, for a particular outcome, that outcome is not arbitrary or capricious.” Shields
v. Reader's Digest Ass'n, Inc., 331 F.3d 536, 541 (6th Cir. 2003) (quoting Davis v.
No. 13-5395         McClain v. Eaton Corp. Disability Plan, et al.                   Page 8


Kentucky Fin. Cos. Ret. Plan, 887 F.2d 689, 693 (6th Cir. 1989)). Defendants’ decision
to deny benefits in this case easily clears this hurdle.

        Plaintiff first argues that Defendants are restricted, at this juncture, by Dr.
Frauwirth’s assessment that Plaintiff is limited to no more than part-time, sedentary
employment. Plaintiff contends that any attempt to argue she could do more than part-
time work would constitute an impermissible post hoc rationalization. See, generally,
University Hosps. of Cleveland v. Emerson Electric Co., 202 F.3d 839, 849 n.7 (6th Cir.
2000) (“[I]t strikes us as problematic to, on one hand, recognize an administrator's
discretion to interpret a plan by applying a deferential ‘arbitrary and capricious’ standard
of review, yet, on the other hand, allow the administrator to ‘shore up’ a decision
after-the-fact by testifying as to the ‘true’ basis for the decision after the matter is in
litigation, possible deficiencies in the decision are identified, and an attorney is
consulted to defend the decision by developing creative post hoc arguments that can
survive deferential review.”). Relatedly, Plaintiff also argues that Defendants are
restricted to the reasoning expressed in the initial denial, that is, relying on the
restrictions provided by Dr. Frauwirth, which Plaintiff contends must include the part-
time limitation. Plaintiff relies on Wenner v. Sun Life Assur. Co. of Canada, 482 F.3d
878, 882 (6th Cir. 2007), which held that the defendant cannot change its denial basis
in the midst of administrative review, without affording the claimant an “opportunity to
respond to the second, determinative reason for the termination.”

        Both of Plaintiff’s cited cases, however, are inapposite to the situation presented
here. Defendants have consistently denied Plaintiff’s claim for benefits for the same
reason, that she does not meet the definition of disability, and have afforded Plaintiff the
opportunity to submit additional medical records in support of her claim to the contrary.
This is a wholly different scenario than that in Wenner, where the defendant indicated
it would deny the claim for benefits unless the plaintiff submitted particular
documentation and, after the plaintiff submitted the documentation, denied the benefits
for a completely different reason. Id. at 880-81. Here, the March 15, 2010, denial stated
that Plaintiff did not meet the definition of disability, albeit explaining that there were
No. 13-5395        McClain v. Eaton Corp. Disability Plan, et al.                   Page 9


positions in the area that met Dr. Frauwirth’s limitations. Her first appeal was also
denied for failure to meet the definition of disability, as was her final appeal. At all
stages of the administrative process, Plaintiff’s claim was denied based on an inability
to show she was disabled, and at all stages she was permitted to submit additional
medical evidence to contest that finding. There has been no “about face” in the reason
Defendants denied her claim.

       Defendants assert, as they have throughout this litigation, that Plaintiff does not
meet the Plan’s requirement that she is “totally and continuously unable to engage in any
occupation or perform any work for compensation or profit for which [she is], or may
become, reasonably well fit by reason of education, training or experience at Eaton or
elsewhere.” Defendants set forth alternative arguments, that the administrative record
supports her ability to return to sedentary work, at either a full-time or a part-time
schedule, and that under either schedule she does not meet the definition of disability.

       To the extent that Defendants assert Plaintiff is able to return to work full time,
with limitations, this determination is not arbitrary and capricious. Plaintiff argues that
Defendants are “cherry picking” from Dr. Frauwirth’s medical records, and reading out
of his records his limitation to part-time work. See Myers v. Hercules, 253 F.3d 761 (4th
Cir. 2001); see also Spangler v. Lockheed Martin Energy Systems, Inc., 313 F.3d 356
(6th Cir. 2002). But this is not the case. The administrative record reveals that
Defendants gave due consideration to Dr. Frauwirth’s opinions, and to the independent
doctors who reviewed his records and consulted with him. According to Dr. Lehmer’s
notes of his conversation, Dr. Frauwirth listed various restrictions, and recommended
sedentary work, but there is no notation that Dr. Frauwirth continued to press his
limitation of part-time work. Although there is no express indication that Defendants
necessarily discredited Dr. Frauwirth’s original limitation of part-time work, even if they
had, it would not stand as an unreasonable—or “cherry-picked”—finding in light of the
bulk of the administrative record.

       In any event, “the ultimate issue in an ERISA denial of benefits case is not
whether discrete acts by the plan administrator are arbitrary and capricious but whether
No. 13-5395         McClain v. Eaton Corp. Disability Plan, et al.                  Page 10


its ultimate decision denying benefits was arbitrary and capricious.” Spangler v.
Lockheed Martin Energy Sys., Inc., 313 F.3d 356, 362 (6th Cir. 2002). For this
determination, the whole of the administrative record must be reviewed. Id. And the
whole of the administrative record—including not only Dr. Frauwirth’s records, but also
the records of her other treating physician, Dr. Boehm, along with Dr. Lehmer’s
conclusions, and the review of two independent doctors—provides ample support for the
administrator’s “ reasoned explanation, based on the evidence” to deny Plaintiff’s claim
for benefits. Davis, 887 F.2d at 693. This is true whether or not Defendants accepted
that Plaintiff was limited to part-time work.

        But even if Defendants are restricted to Dr. Frauwirth’s limitation to part-time
work, it was not arbitrary and capricious to conclude that Plaintiff’s ability to work part
time precludes her from being disabled under the Plan. Here, the administrative record
indicates that Plaintiff’s treating physician cleared her for work on a part-time basis, with
restrictions. The TSA and LMS identified potential part-time jobs in Plaintiff’s local
area which could accommodate her restrictions. Plaintiff argues that earnings provided
by the part-time jobs identified by Defendant would place her below the poverty line for
an individual, and would earn her less than one-third what she made prior to becoming
disabled. Plaintiff asserts that requiring her to subsist at this level would frustrate the
purpose of the disability plan she purchased, given that she opted for the plan that would
provide her with 70% of her predisability wages. According to Plaintiff, it is therefore
arbitrary and capricious to interpret the Plan to allow her ability to work part time to
prevent a finding that she is “totally and continuously unable to engage in any
occupation or perform any work for compensation or profit for which [she is], or may
become, reasonably well fit by reason of education, training, or experience—at Eaton
or elsewhere.”

        Plaintiff relies heavily on VanderKlock v. Provident Life and Accident Ins. Co.,
956 F.2d 610, 614-15 (6th Cir. 1992). In VanderKlock, the court stated:

        The clause at issue in the present case states that a claimant must “be
        prevented from engaging in every business or occupation and from
        performing any work for compensation and profit.” We agree with the
No. 13-5395            McClain v. Eaton Corp. Disability Plan, et al.                           Page 11


         courts in Helms v. Monsanto Co., Inc., 728 F.2d 1416, 1421 (11th Cir.
         1984) and Torix v. Ball Corp., 862 F.2d 1428, 1430 (10th Cir. 1988) that
         the phrase “prevented from engaging in every business or occupation”
         cannot be construed so narrowly that an individual must be utterly
         helpless to be considered disabled and that nominal employment, such as
         selling peanuts or pencils which would yield only a pittance, does not
         constitute a “business or occupation.” Instead, a claimant’s entitlement
         to payments based on a claim of “total disability” must be based on the
         claimant's ability to pursue “gainful employment in light of all the
         circumstances.” Torix, 862 F.2d at 1431.

VanderKlock, 956 F.2d at 614-15.1 VanderKlock, which was based on the Eleventh
Circuit’s decision in Helms, was further extended by an unpublished decision in this
circuit, Tracy v. Pharmacia & Upjohn Absence Payment Plan, 195 F. App’x 511, 519
(6th Cir. 2006). In Tracy, the court cited VanderKlock’s holding that “a claimant's
entitlement to payments based on a claim of total disability must be based on the
claimant's ability to pursue gainful employment in light of all the circumstances,” but
then noted that VanderKlock had not further elaborated “on what constituted gainful
employment.” Id. The Tracy court thus held: “We now further adopt the holding in
Helms that ‘gainful employment’ is that employment from which a claimant may ‘earn
a reasonably substantial income rising to the dignity of an income or livelihood, even
though the income is not as much as he earned before the disability.’” Tracy, 195 F.
App’x at 519 (citing Helms, 728 F.2d at 1421-22 and Torix, 862 F.2d at 1428 (also
adopting the standard set forth in Helms)). But though the language in VanderKlock’s
plan is similar to that at issue in this Plan, we are not convinced that the part-time jobs
proposed by the TSA constitute wages at a mere “pittance,” such as to qualify Plaintiff
as disabled. Indeed, that is not even the question. Under an arbitrary and capricious
standard, honoring the extreme deference due the administrator, we are not convinced
it was irrational to have concluded that an ability to work part time does not meet the
definition of totally disabled to engage in any occupation or perform any work for



         1
          Defendants argue that this statement in VanderKlock is dicta. After making this statement, the
court in VanderKlock found that the administrator had breached some of ERISA’s procedural
requirements, and thus remanded the case to the district court to allow the plaintiff to submit additional
medical records. VanderKlock, 956 F.2d at 618-19.
No. 13-5395         McClain v. Eaton Corp. Disability Plan, et al.                 Page 12


compensation. It is reasonable to conclude that an ability to do some work means one
is not unable to do “any work.”

        Finally, the administrator’s interpretation of the Plan’s language is consistent
with multiple other federal courts, as cited by Defendants.               See Cooper v.
Hewlett-Packard Co., 592 F.3d 645, 655-56 (5th Cir. 2009) (finding the fact that the
plaintiff was working part time supported a determination that she was not was not
unable to perform “any occupation”); Brigham v. Sun Life Canada, 317 F.3d 72, 83-84
(1st Cir. 2003) (holding that paraplegic was not “totally disabled, i.e., physically unable
to work on even a part-time basis”); Bond v. Cerner Corp., 309 F.3d 1064, 1067-68 (8th
Cir. 2002) (recognizing that “total disability” precluded a claimant who was able to work
part time); Doyle v. Paul Revere Life Ins. Co.,144 F.3d 181, 186 (1st Cir. 1998) (finding
that a capacity to work part time supports finding that claimant was not “totally disabled
from any occupation”) ; Shane v. Albertson’s Inc. Employees’ Disability Plan, 381 F.
Supp. 2d 1196, 1206 (C.D. Cal. 2005) (finding that a claimant who could work part time
did not meet the plan’s requirement of a “complete inability of the Employee to perform
any and every duty of any gainful occupation”); see also Graeber v. the Hewlett Packard
Co. Employee Benefits and Income Protection Plan, 421 F. Supp. 2d 1246, 1254 (N.D.
Cal. 2006) (finding that the plaintiff was not totally disabled if he could work part-time);
Mullaly v. First Reliance Standard Life Ins., Co., 253 F. Supp. 2d 279, 283-84 (C.D.
Conn. 2003) (“In the absence of clear language permitting part-time employment, courts
have uniformly declined to consider a claimant, who is capable of working part-time,
eligible for benefits under a general disability policy.” (collecting cases)). This
consistency lends further support to a finding that Defendants’ decision was the result
of a “deliberate principled reasoning process” Schwalm, 626 F.3d at 308. We cannot
find Defendants’ denial of benefits arbitrary or capricious under these circumstances.

                                  IV. CONCLUSION

        The arbitrary-and-capricious standard restricts our review to determining whether
the administrator’s decision is rational under the plan’s provisions.          Giving the
No. 13-5395        McClain v. Eaton Corp. Disability Plan, et al.              Page 13


administrator the proper deference, we find that its decision was not unreasonable. The
judgment of the district court is AFFIRMED.